Citation Nr: 1144141	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to July 23, 2008.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The instant matters were previously before the Board in April 2010 at which time the Board granted TDIU on a schedular basis for the period from July 23, 2008, forward, and remanded for further development the issues of entitlement to TDIU prior to July 23, 2008, and to service connection for PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From December 17, 2007, to July 23, 2008, the Veteran was in receipt of service connection for degenerative disc disease of the lumbar spine, degenerative arthritis of the right ankle, degenerative disc disease of the cervical spine, and post phlebitis syndrome of the right lower extremity; his combined disability evaluation during this time period was 50 percent.  

2.  The Veteran completed high school and no more than one year of college; he previously worked full time as a machinist, a letter carrier, and a painter.  

3.  The Veteran's service-connected orthopedic disabilities limit his ability to sit, stand, or walk for more than 15 minutes, climb more than one flight of stairs, and lift more than 10 pounds.  

4.  With full consideration taken of the Veteran's educational background and occupational experience, the Veteran's service-connected orthopedic disabilities prevented him from securing or following a substantially gainful occupation prior to July 23, 2008.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis have been met prior to July 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3 4.16(b), 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that in light of the fully favorable outcome with regard to the issue of entitlement to TDIU prior to July 23, 2008, no discussion of VA's duty to notify and assist is necessary.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

As noted in the introduction, in an April 2010 decision, the Board awarded the Veteran TDIU under 38 C.F.R. § 4.16(a), effective July 23, 2008, the date on which he met the schedular criteria for such a rating.  The Board will not revisit that decision here.  In its April 2010 decision, the Board also remanded the issue of entitlement to TDIU prior to July 23, 2008.  The Board directed that the matter was to be referred to the Director, Compensation and Pension Service (Director) for a determination as to whether, prior to July 23, 2008, TDIU was warranted on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

On remand from the Board, and in accordance with the procedural requirements of 38 C.F.R. § 4.16(b), the agency of original jurisdiction (AOJ) referred the issue of entitlement to TDIU on an extraschedular basis prior to July 23, 2008, for consideration by the Director.  In September 2010, the Director found that TDIU was not warranted on an extraschedular basis.  

In the memorandum, the Director noted that prior to July 23, 2008, the Veteran was in receipt of a combined disability evaluation of 50 percent for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, degenerative arthritis of the right ankle, and post phlebitis syndrome of the right lower extremity.  The Director then reviewed the evidence concerning the Veteran's educational and employment history, finding that the Veteran had inconsistently reported the date on which he had last worked full-time and his level of education.  The Director found that the Veteran had reported he had last worked full time in 1989 and 2003, stating that his employment history showed that the Veteran worked part time as a painter from 1998 to 2002 and as a golf greeter from June 2005 to September 2005.  The Director also noted that the Veteran's highest level of education was unclear, as he had reported both three years of high school and one year of college to be his highest level of education.  The Director ultimately found, notwithstanding the conflicting evidence regarding the Veteran's employment and educational history, that there was no evidence either from his previous employers or medical records indicating that the Veteran was unable to secure a substantially gainful occupation as a result of his service-connected disabilities.  Hence, the Director found entitlement to TDIU on an extraschedular basis unwarranted.

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Consequently, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage) prior to July 23, 2008.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Effective from December 17, 2007, to July 28, 2008, the Veteran was service connected for the following disabilities, which stemmed from a single, in-service accident: degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; degenerative arthritis of the right ankle, evaluated as 20 percent disabling; degenerative disc disease of the cervical spine, evaluated as 10 percent disabling; and post phlebitis syndrome of the right lower extremity, evaluated as 10 percent disabling.  His combined disability evaluation during this time period was 50 percent.  Prior to December 17, 2007, the Veteran was service connected for degenerative arthritis of the right ankle, evaluated as 10 percent disabling.
Although the evidence regarding the Veteran's educational background is somewhat conflicted, the Board notes that the Veteran's DD Form 214 indicates that he completed 12 years of secondary/high school and a December 1979 report of contact shows that the Veteran's enrollment at Long Beach City College was confirmed for the period from September 1979 to June 1980.  Thus, it appears that he completed high school and at least some college.  (An April 2008 private psychological assessment records that the Veteran had completed high school and one semester of college.)  

Evidence regarding the Veteran's employment history shows that after service he was employed as a machinist.  He was then employed by the U.S. Postal Service as a mail carrier for four years in the latter part of the 1980s.  He reportedly quit that job because he could not tolerate the weight of the mail sack and resulting shoulder pain.  The Veteran indicated that his work history has not been consistent since the early 1990s.  He reportedly held a number of odd jobs, stating that his on-going orthopedic discomfort required him to change jobs frequently.  He was employed doing clerical work on a part time basis for several years before he started a painting business in the latter part of the 1990s.  The Veteran maintained his painting business for five or six years, at which point it became too physically demanding for him to continue.  He then held some odd jobs until 2003, at which point the Veteran stopped working full time on account of his chronic pain.  The Veteran was unemployed from 2003 until the summer of 2005, at which time he took a part time job as a golf greeter for three hours a night.  He has not been employed since that part time position ended in September 2005.

In a December 2007 statement, the Veteran indicated that his ankle, leg, back, and neck pain had become increasingly disabling, stating that he had been unemployable for four years on account of his daily pain.  He indicated that he could no longer work the construction jobs that had been his livelihood due to his inability to stand, sit, or walk for long periods of time, or lift heavy objects.  

X-rays taken in March 2008 showed the loss of normal cervical lordosis and prominent uncovertebral hypertrophy at C4-5, C5-6, and C6-7, with associated neural foraminal narrowings.  X-rays of the lumbosacral spine showed evidence of marked degenerative disc disease at L5-S1.  On examination in April 2008, it was noted that the Veteran could walk for one block with the use of a cane, sit for 15 minutes, stand for 15 minutes, and climb only one flight of stairs.  At that time, the Veteran walked with a markedly antalgic and arthrogenic gait.  An April 2008 private treatment record suggested that the Veteran's decreased mobility limited his capacity for work.  In May 2008, it was noted that his mobility was so limited by pain that he could not even do one load of laundry without stopping to rest.  A treatment record dated that same month indicated that the Veteran's range of motion of the cervical spine was "severely limited."

During a March 2009 VA examination, the Veteran was noted to use a cane to assist with ambulation.  He reported being able to stand for 10 minutes, sit for 10 to 15 minutes before needing to change position, walk for 10 minutes, and carry a maximum load of 10 pounds.  The Veteran also reported difficulty climbing stairs.  He denied incapacitating episodes of pain requiring physician ordered bed rest, but indicated that he spent most of his time lying in bed due to neck, back, and leg pain.  

Upon review of the claims folder and examination of the Veteran, the examiner determined that, because of his service connected orthopedic disabilities, the Veteran had functional impairments due to his chronic back, right ankle, neck, and leg pain.  The examiner found the Veteran's employment activities to be limited or restricted in that he could only sit for 10 to 15 minutes before needing to change positions, walk for only 10 minutes, stand for only 10 minutes, and lift only 5 to 10 pounds.  The examiner thus opined that from that standpoint, the Veteran "would not be employable, but sedentary employment with frequent position change may be feasible."

Although the March 2009 VA examiner's opinion is not specific to the pre-July 23, 2008, time period at issue here, the Board finds that, affording the Veteran the benefit of the doubt, the evidence supports the grant of TDIU on an extraschedular basis prior to July 23, 2008.  See 38 C.F.R. § 4.3, 4.16(b).  In that regard, the Board notes that the Veteran's orthopedic disabilities have been evaluated at the same level since December 2007.  Further, the Veteran's reported symptoms of pain and limited mobility have remained relatively consistent since that time.  Indeed, the April 2008 and March 2009 VA examination reports contain similar findings with regard to the Veteran's inability to sit, stand, or walk for prolonged periods.  Thus, the Board finds that the severity of the Veteran's orthopedic disabilities is the same prior to and after July 23, 2008.  

Based on the same level of orthopedic disability that had existed prior to July 23, 2008, the March 2009 VA examiner opined that the Veteran would not be employable on account of the fact that his service-connected back, ankle, neck, and leg disabilities rendered him unable to sit, stand, or walk for any length of time, or lift more than 10 pounds.  Although the examiner then added that "sedentary employment with frequent position change may be feasible," the Board finds the examiner's use of "may" renders her opinion speculative, especially in light of the fact that the examiner fails to discuss whether the Veteran's work history and education has provided him with the experience or training to perform some type of sedentary work.  Just as favorable evidence suggesting a possibility that a disability might have been caused by service would be insufficient to establish service connection, unfavorable evidence, unsupported by any rationale, merely positing that the Veteran could possibly maintain some type of sedentary employment does warrant finding that the Veteran is indeed employable.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence).  

Further, the determination of employability must be based, in part, on the veteran's level of education, special training, and previous work experience.  Here, the Veteran has been employed in primarily physically demanding jobs.  There is no doubt that the Veteran's orthopedic disabilities rendered him unable to perform the duties of his previous employment prior to July 23, 2008, to the extent that employment required him to climb ladders, walk long distances, or stand for any length of time.  Although the Veteran was noted to have performed some part time clerical work, there is no indication in the record that that work equated to substantially gainful employment or that the Veteran would now be able to earn a living wage performing sedentary work.  See Moore, supra.  Rather, the evidence suggests that prior to July 23, 2008, the Veteran's service-connected degenerative disc disease of the lumbar spine, degenerative arthritis of the right ankle, degenerative disc disease of the cervical spine, and post phlebitis syndrome of the right lower extremity restricted his mobility to such a degree as to preclude the majority of all jobs the Veteran would have the experience and training to perform.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding of TDIU on an extraschedular basis prior to July 23, 2008.  38 C.F.R. §§ 4.3, 4.16(b).  


ORDER

Entitlement to TDIU is granted prior to July 23, 2008, on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124. 

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994).  If the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force or that a claimed stressor involved fear of hostile military or terrorist activity.  In fact, the Veteran himself has not made such an assertion.  Rather, the Veteran has asserted that while serving aboard the United States Coast Guard Cutter (USCGC) Glacier, he was severely injured when a large wave hit the ship, throwing him across the fantail and resulting in injury to his leg.  He further alleged that in or around November 1975, also while serving aboard USCGC Glacier, his good friend, identified by his last name "R," was electrocuted while attempting to restart the ship's boiler.  The Veteran reported that his friend's body was the first dead body he had ever seen.  He stated that his friend's body was then kept in the meat freezer aboard the ship.  

In its April 2010 decision, the Board remanded the issue of entitlement to service connection for PTSD with instructions to return the claims folder to the examiner who had conducted a March 2009 VA examination for an addendum that addressed whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD based on the verified in-service stressor of having been injured in service when his ship rolled in a large wave.  (As discussed below, the Veteran's stressor of having been injured by a wave in service has been verified; the additional stressor of his friend's death by electrocution has not yet been verified.)  The Board noted that although the March 2009 VA examiner had found that the Veteran did not meet the diagnostic criteria for PTSD, no rationale was provided for this conclusion.

In June 2011, the VA examiner provided an addendum to her March 2009 examination report.  In her addendum, the examiner explained that during the March 2009 examination, the Veteran had reported an event that met the criteria of having experienced a traumatic event; he did not, however, endorse the required symptoms for cluster B, cluster C, or cluster D.  The examiner found, therefore, that a diagnosis of PTSD was not supported by the record.  She further indicated that a review of the Veteran's medical records "does not evidence any diagnosis of PTSD."

For the reasons set forth below, the Board finds that the opinion provided by the VA examiner in her June 2011 addendum is neither compliant with the terms of its April 2010 remand, nor adequate for evaluation purposes.  Thus, the Board finds that it is necessary to remand the claim again so that the development required by the April 2010 remand may be accomplished.  See Barr and Stegall, both supra. 

Specifically, the Board finds that the VA examiner's indication that the Veteran's medical records do not contain a diagnosis of PTSD is erroneous and calls into question whether the Veteran's claims folder was indeed reviewed as noted.  Here, the claims folder contains treatment records from private psychologist S.B., a review of which reveals diagnoses of chronic PTSD and severe depression.  A May 7, 2008, treatment entry states that the Veteran has PTSD associated with his friend "R" being electrocuted on board ship and watching the reported cover up that followed the incident.

Further, although the examiner explained that the Veteran did not endorse the required symptoms for cluster B, cluster C, or cluster D, she failed indicate specifically what symptoms were lacking.  The Board notes that the private psychological treatment records note distressing dreams about the injury in service and indicate that the Veteran is "trapped in his memories of being injured by the wave."

As noted above, an adequate opinion must be "based upon consideration of the veteran's prior medical history" and "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App at 123-24.  Here, the VA examiner's failure to consider all evidence of record, to specifically include the private medical evidence diagnosing the Veteran as having PTSD and discussing symptoms thereof, renders the July 2011 addendum opinion inadequate.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. 295, 304 (2008) (noting that "[i]t is the factually accurate, fully articulated, and sound reasoning for the conclusion . . . that contribute probative value to a medical opinion").  Accordingly, the Board finds that a remand is necessary to secure a new examination to ascertain whether, based on both an examination and a thorough review of his claims file, the Veteran in fact has PTSD that is a result of a verified in-service stressor.  

Specifically, the Veteran must be afforded an examination to include particular attention to the diagnoses made as a result of private psychological treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors.  Given the history of this case the Veteran must be examined by a psychiatrist or psychologist other than the psychologist who provided the June 2011 addendum.  

Further, although the Veteran's private psychologist diagnosed him as having PTSD related to an in-service event, the stressor of his friend's death from electrocution has not yet been verified.  See 38 C.F.R. § 3.304(f); Cohen, supra.  The Board notes that in developing the Veteran's service connection claim, the RO sought to verify the Veteran's claimed stressors via a request for records from the Coast Guard Personnel Command.  A response stated that the requested records were not located at the Coast Guard Personnel Command and indicated that the request had been forwarded to the National Personnel Records Center (NPRC).  In March 2009, the Joint Services Records Research Center (JSRRC) issued a report verifying that in December 1975, the Veteran was on the flight deck when USCGC Glacier took a heavy roll to a wave of water, throwing the Veteran across the fantail and striking his right leg against a small crane.  Although the RO had also sought to verify that the Veteran's friend R. was killed by electrocution, the request for verification contains a handwritten note dated on March 30, 2009, stating the that request was "irrelevant as vet[eran]'s other stress was conceded."  

Given the private psychologist's diagnosis of PTSD and indication that it is related to witnessing his friend's death aboard the USCGC Glacier by electrocution, the Board finds that, on remand, further efforts must be made to obtain corroborating documentation with regard to the Veteran's alleged stressor of his friend being electrocuted aboard USCGC Glacier.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the full name of his friend who was reportedly electrocuted aboard the USCGC Glacier, as well as the date, or date range, that the event took place.  Inform the Veteran that a request from VA concerning a time period greater than two months may be returned as unsearchable.  

2.  After the development requested in paragraph 1 has been completed, and regardless of whether the Veteran submits a response, the AOJ must attempt to verify the Veteran's alleged in-service stressor of having witnessed the electrocution of his friend "R" while serving aboard the USCGC Glacier.  Such development should include requesting from the National Archives and Records Administration, or other appropriate source, the ships logs from the USCGC Glacier for November 1975 (or the date range provided by the Veteran), or other documentation from the USCGC Glacier that corroborates the death of "R" on the USCGC Glacier.  

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified, in writing, of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After the development in paragraphs 1 and 2 above has been completed, schedule the Veteran for a compensation and pension examination with a psychiatrist or psychologist other than the psychologist who provided the June 2011 examination addendum, in connection with his claim of service connection for PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The Veteran's claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide an expert opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  Specific consideration should be given to the PTSD diagnosis noted in the Veteran's private treatment records.

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale must be provided for all opinions.

4.  After ensuring that the examination report is adequate and undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court of Appeals for 

(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


